IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 23, 2008
                                     No. 07-41187
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOE LUIS LERMA

                                                  Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 2:07-CR-41-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Joe Luis Lerma appeals his jury conviction for Medicare and Medicaid
fraud. He argues that the district court abused its discretion in denying his
motion for mistrial following the testimony of Jennifer Allen, which, he contends,
gave the jury the impression that he had committed crimes or bad acts not
alleged in the indictment.
           Lerma is entitled to a new trial “only [if], after a review of the entire
record, it appears that there is a significant possibility that the prejudicial


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-41187

evidence had a substantial impact on the jury verdict.” United States v. Lucas,
516 F.3d 316, 345 (5th Cir. 2008), petition for cert. filed, (June 2, 2008) (No. 07-
1512). The prejudicial effect of Allen’s testimony was rendered harmless by the
district court’s curative jury instructions; Lerma’s lack of credibility, as
evidenced by his own contradictory testimony; and the overwhelming evidence
of his guilt. The denial of Lerma’s motion for mistrial was therefore not an
abuse of discretion. See id.
      AFFIRMED.




                                         2